


116 HRES 1148 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 1148
IN THE HOUSE OF REPRESENTATIVES

September 24, 2020
Mr. Gohmert (for himself, Mr. Biggs, Mr. Hice of Georgia, Mr. Weber of Texas, Mr. Harris, Mr. Crawford, and Mr. Norman) submitted the following resolution; which was referred to the Committee on House Administration

RESOLUTION
Raising a question of the privileges of the House.


Whereas, on July 22, 2020, H.R. 7573 was brought to the House floor for a vote, with the purpose of eliminating four specific statues or busts from the United States Capitol along with all others that include individuals who served as an officer or voluntarily with the Confederate States of America or of the military forces or government of a State while the State was in rebellion against the United States yet failed to address the most ever-present historical stigma in the United States Capitol; that is the source that so fervently supported, condoned and fought for slavery was left untouched, without whom, the evil of slavery could never have continued as it did, to such extreme that it is necessary to address here in order for the U.S. House of Representatives to avoid degradation of historical fact and blatant hypocrisy for generations to come;  Whereas, the Democratic Party Platform of 1840, 1844, 1848, 1852, and 1856 states That Congress has no power under the Constitution, to interfere with or control the domestic institutions of the several States, and that such States are the sole and proper judges of everything appertaining to their own affairs, not prohibited by the Constitution; that all efforts of the abolitionists, or others, made to induce Congress to interfere with questions of slavery … are calculated to lead to the most alarming and dangerous consequences; and that all such efforts have an inevitable tendency to diminish the happiness of the people and endanger the stability and permanency of the Union, and ought not to be countenanced by any friend of our political institutions.;
Whereas, the Democratic Party Platform of 1856 further declares that new states to the Union should be admitted with or without domestic slavery, as [the state] may elect.; Whereas, the Democratic Party Platform of 1856 also resolves that we recognize the right of the people of all the Territories … to form a Constitution, with or without domestic slavery.;
Whereas, the Fugitive Slave Law of 1850 penalized officials who did not arrest an alleged runaway slave and made them liable for a fine of $1,000 (about $28,000 in present-day value); law-enforcement officials everywhere were required to arrest people suspected of being a runaway slave on as little as a claimant's sworn testimony of ownership; the Democratic Party Platform of 1860 directly, in seeking to uphold the Fugitive Slave Act, states that the enactments of the State Legislatures to defeat the faithful execution of the Fugitive Slave Law are hostile in character, subversive of the Constitution, and revolutionary in their effect.; Whereas, the 14th Amendment, giving full citizenship to freed slaves, passed in 1868 with 94 percent Republican support and 0 percent Democrat support in Congress; the 15th Amendment, giving freed slaves the right to vote, passed in 1870 with 100 percent Republican support and 0 percent Democrat support in Congress; 
Whereas, Democrats systematically suppressed African-Americans’ right to vote, and by specific example in the 1902 Constitution of the State of Virginia, actually disenfranchised about 90 percent of the Black men who still voted at the beginning of the twentieth century and nearly half of the White men, thereby suppressing Republican voters; the number of eligible African-American voters were thereby forcibly reduced from about 147,000 in 1901 to about 10,000 by 1905; that measure was supported almost exclusively by Virginia Democrats; Whereas, Virginia’s 1902 Constitution was engineered by Carter Glass, future Democratic Party U.S. Representative, Senator, and even Secretary of the Treasury under Democrat President Woodrow Wilson, who proclaimed the goal of the constitutional convention as follows: This Democrat exclaimed, Discrimination! Why, that is precisely what we propose. That, exactly, is what this Convention was elected for—to discriminate to the very extremity of permissible action under the limits of the federal Constitution, with a view to the elimination of every Negro voter who can be gotten rid of legally. ;
Whereas, in 1912, Democratic President Woodrow Wilson’s administration began a racial segregation policy for U.S. government employees and, by 1914, the Wilson administration’s Civil Service instituted the requirement that a photograph be submitted with each employment application;  Whereas, the 1924 Democratic National Convention convened in New York City at Madison Square Garden; the convention is commonly known as the Klan-Bake due to the overwhelming influence of the Ku Klux Klan in the Democratic Party;
Whereas, Democrat President Franklin Delano Roosevelt continued Woodrow Wilson’s policy of segregating White House staff and maintained separate dining rooms for White and Black staffers. He also continued the White House Correspondents Association’s ban on credentialing Black journalists for White House duties until outside pressure from Black publications finally forced a change in policy in 1944, the last year of his presidency. According to the American Journal of Public Health, prior to his presidency, Roosevelt not only banned Blacks from receiving treatment at his polio facility in Warm Springs, Georgia, Black staff were forced to live in the basement of the facility or in a segregated dormitory while White staff lived in the hotel or in surrounding cottages; Whereas, Democrat Congressman Howard Smith, former chairman of the House Rules Committee introduced the Declaration of Constitutional Principles in a speech on the House floor where he attacked the Supreme Court’s 1954 decision on Brown v. Board of Education of Topeka (KS) which determined that segregated public schools were unconstitutional. Smith’s declaration urged people to utilize all lawful means to avoid the chaos and confusion which would occur if they desegregated schools. History.House.Gov states that Under Smith, the Rules Committee became a graveyard for numerous civil rights initiatives in the 1950s.;
Whereas, in 1964, the Democratic Party led a 75-calendar-day filibuster against the 1964 Civil Rights Act;  Whereas, leading the Democrats in their opposition to civil rights for African-Americans was a fellow member of the Democratic Party, Senator Robert Byrd from West Virginia—a known recruiter for the Ku Klux Klan; 
Whereas, Democrats enacted and enforced Jim Crow laws and civil codes that forced segregation and restricted freedoms of Black Americans in the United States; and Whereas, on June 18, 2020, House Speaker Nancy Pelosi ordered the removal from the Capitol portraits of four previous Speakers of the House who served in the Confederacy saying that the portraits, set back our nation's work to confront a combat bigotry; the men depicted in the portraits were Democrat Robert M.T. Hunter, Democrat Howell Cobb, Democrat James L. Orr and Democrat Charles F. Crisp: Now, therefore, be it 

That the Speaker of the House of Representatives shall remove any item that names, symbolizes, or mentions any political organization or party that has ever held a public position that supported slavery or the Confederacy, from any area within the House wing of the Capitol or any House office building, and shall donate any such item or symbol to the Library of Congress.  